COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00058-CR


The State of Texas                         §    From the 396th District Court

                                           §    of Tarrant County (1162224R)

v.                                         §    June 5, 2014

                                           §    Opinion by Justice Gardner

Stewart Le Richardson                      §    (p)

                          JUDGMENT ON REMAND

      This appeal is on remand from the Court of Criminal Appeals. This court

has again considered the record on appeal in this case and holds that there was

error in the trial court’s judgment. It is ordered that the judgment of the trial court

is reversed and remanded for further proceedings consistent with this opinion.

      It is further ordered that the State shall pay all costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Anne Gardner_________
                                          Justice Anne Gardner